Citation Nr: 1728880	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected post traumatic stress disorder (PTSD).

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1956 to December 1956 and from May 1962 to June 1977.  He also served on active duty in the United States Air Force from January 1957 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2014 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The Veteran presented testimony before the undersigned Veterans Law Judge during an April 2017 Board hearing.  The transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The RO last denied the Veteran's claim for entitlement to service connection for obstructive sleep apnea in an unappealed October 2012 rating decision.

2. The evidence received since the October 2012 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim for service connection on the merits.

3. The evidence of record favors a finding that the Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD.
	
4. The evidence of record favors a finding that the Veteran's right hip disability is related to injuries sustained during his period of active service.

5. The evidence of record favors a finding that the Veteran's bilateral knee disability is related to injuries sustained during his period of active service.


CONCLUSIONS OF LAW

1. The October 2012 rating decision denying the Veteran's claim for service connection for obstructive sleep apnea is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

 2. As new and material evidence has been received, the claim for entitlement to service connection for obstructive sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for the establishment of service connection of obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4. The criteria for the establishment of service connection of a right hip disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. The criteria for the establishment of service connection of a bilateral knee disability have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The RO last denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea in an October 2012 rating decision, based in large part on a finding that the evidence of record did not show an increase in the severity of the sleep apnea that resulted from aggravation due to PTSD symptoms.  The Veteran was notified of the October 2012 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his obstructive sleep apnea claim. As such, the RO's October 2012 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence pertaining to the Veteran's obstructive sleep apnea consists, in part, of private medical opinion letters submitted from Dr. M. L., which suggest that PTSD symptoms have been demonstrated to aggravate obstructive sleep apnea.  The Board finds that this additional evidence references medical research that relates to the open medical question as to whether the Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD. The evidence is new, material and serves to reopen the claim. 

II. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id. 

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303 (b).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition service connection is warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      A. Obstructive Sleep Apnea

The Veteran was initially diagnosed with obstructive sleep apnea in January 2007.  See August 2012 VA examination report.  

After a review of all of the evidence, the Board finds that the evidence supports a finding that the Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD.  The record contains several private medical opinions letters, as well as two VA examination reports pertaining to whether the service-connected PTSD caused or aggravated his obstructive sleep apnea, and each will be discussed below.  

In a January 2012 private medical opinion letter, Dr. G. A. opined that the Veteran's PTSD aggravated his obstructive sleep apnea.  He further opined that there was a possibility that the obstructive sleep apnea was secondary to the service-connected PTSD.  

In August 2012, the Veteran underwent a VA examination for his obstructive sleep apnea.  He reported that using a CPAP machine did not fully resolve his sleep apnea symptoms, as he experienced night sweats and nightmares several times per week, which worsened his obstructive sleep apnea symptoms and diminished the quality of his sleep.  The VA examiner stated that the current severity of the Veteran's obstructive sleep apnea was greater than the baseline.  She opined that the sleep apnea was at least as likely as not aggravated beyond its natural progression by the service-connected PTSD.  She reasoned that, without the PTSD symptoms, the Veteran would be able to tolerate the CPAP machine consistently and his obstructive sleep apnea symptoms would be well-controlled.  However, the sleep disruptions directly contributable to the PTSD resulted in his inability to obtain adequate sleep even with the CPAP machine.  Thus, the examiner concluded that the obstructive sleep apnea was aggravated beyond its normal course of progression, as it would typically be well-controlled by using a CPAP machine.  

During a September 2012 VA psychological examination, the examiner indicated that the Veteran's obstructive sleep apnea was more likely than not due to his service-connected PTSD symptomatology, including recurrent and disturbing dreams involving combat-related themes.

In January 2014, the Veteran submitted a second private medical opinion letter from Dr. G. A., who opined that it was at least as likely as not that his obstructive sleep apnea was secondary to and aggravated by the service-connected PTSD.  

In December 2015 and May 2017, Dr. M. L. submitted private medical opinion letters, in which he opined that it was at least as likely as not that the Veteran's obstructive sleep apnea was secondary to and aggravated by his service-connected PTSD.  He based his conclusions upon significant medical research demonstrating that the chronic activation of stress hormones from PTSD can lead to chronic functional somatic symptoms of sleep apnea, including nonrestorative sleep, disrupted sleep, waking at night gasping or feeling short of breath, as well as daytime sleepiness.  The Board finds that this opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. As a result, the Board affords it probative weight.  

In April 2017, Dr. T. C. submitted a private medical opinion letter that reiterates the conclusions of Dr. M.L.

The Veteran has been clinically diagnosed with obstructive sleep apnea, while consistently reporting that his PTSD symptoms continue to interfere with his ability to sleep, even when utilizing a CPAP machine.  The Board is persuaded by the multiple medical opinions discussed above that address the Veteran's condition and support a relationship between his PTSD symptomatology and his obstructive sleep apnea.  The August 2012 VA examination report, along with the opinion letters submitted by Dr. M. L., clearly indicate that the Veteran's obstructive sleep apnea is aggravated beyond its natural progression by nightmares and other symptoms associated with his PTSD, which is further supported by significant medical research.      

Service connection for obstructive sleep apnea is warranted on a secondary basis. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert, supra.
      
      B. Right Hip Disability

The Veteran has been diagnosed with chronic right hip degenerative joint disease, with intermittent trochanteric bursitis.  See November 2010 VA examination report and Private Opinion Letter submitted by Dr. P. L. in May 2017.

Service treatment records indicate a complaint of right hip pain in October 1975.  Additionally, the Veteran has reported experiencing right hip pain as a result of an accident in the 1970's, at which time he injured his back after falling off of an aircraft.  See Hearing Testimony from April 2017.  He also testified that he developed right hip pain after jumping out of helicopters during service.  See Hearing Testimony from April 2017 and April 2011 Notice of Disagreement.  The Veteran is competent to report an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  The accident was documented in the service treatment records and, therefore, the Veteran's statements regarding the accident and jumping from helicopters are consistent with the documentation available.   See Service Treatment Records dated February 11, 1975 and May 21, 1969.  The Board finds no reason to call into question his assertion that in injuring his back and jumping out of helicopters, he experienced right hip pain thereafter during service. 

The key question at issue is whether there is a nexus, or link, between the current disability and the Veteran's service.  As discussed below, the Board finds that the evidence supports a finding that the Veteran's right hip disability is related to his in-service injury.  

In particular, Dr. P. L opined in a May 2017 private medical opinion letter, that it was more likely than not that the Veteran's military injuries were a contributing factor in causing his right hip disability.  He further stated that trochanteric bursitis of the hip was well described in patients who alter their gait secondary to underlying arthritis in other joints and back disabilities, and that all these conditions were related in etiology.  This opinion had clear conclusions and a reasoned medical explanation.  The Board is persuaded by Dr. P. L.'s opinion, as it took into account the circumstances of the Veteran's military service and medical history.   As a result, the Board affords Dr. P.L.'s medical opinion high probative value.  

There are no medical opinions of record specifically addressing the potential relationship between the Veteran's hip disability and his service that are contrary to that of Dr. P.L. Accordingly, the Board finds service-connection for right hip degenerative joint disease with trochanteric bursitis is granted on a direct basis. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, supra.

The Board notes in passing that a November 2010 VA examiner opined against a specific causal relationship between the Veteran's hip disability and his service-connected back disability.  As the Board is awarding service connection on a direct basis, the issue of secondary service connection need not be addressed.  

      C. Bilateral Knee Disability

The Veteran was initially diagnosed with a bilateral knee strain in 1969 and bilateral knee osteoarthritis in April 2006.  See January 2011 VA examination report and June 2017 VA examination report.  

As noted above, the Veteran has reported experiencing knee pain as a result of an accident in the 1970's, at which time he injured his back after falling off of an aircraft.  See Hearing Testimony from April 2017.  He also testified that he developed knee pain after jumping out of helicopters during service.  See Hearing Testimony from April 2017 and April 2011 Notice of Disagreement.  The Veteran is competent to report an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  The accident was documented in the service treatment records and, therefore, the Veteran's statements regarding the accident and jumping from helicopters are consistent with the documentation available. See Service Treatment Records dated February 11, 1975 and May 21, 1969.  The Board finds no reason to call into question his assertion that in injuring his back and jumping out of helicopters, he experienced bilateral knee pain thereafter during service. 

The key question at issue is whether there is a nexus, or link, between the current disability and the Veteran's service.  As discussed below, the Board finds that the evidence supports a finding that the Veteran's bilateral knee disability is related to his in-service injury.  

In particular, Dr. P. L., in the same May 2017 private medical opinion letter referenced above, noted that he had performed the Veteran's prior bilateral knee replacement surgeries.  He opined that the bilateral knee disability was more likely than not caused by his military injuries, which were a contributing factor to his condition.  Dr. P. L. reasoned that the Veteran's multiple orthopedic injuries were indirectly related and can have an effect on one another, and related in etiology.  This opinion had clear conclusions and a reasoned medical explanation.  The Board is persuaded by Dr. P. L.'s opinion, as it took into account the circumstances of the Veteran's military service and medical history.   As a result, the Board affords Dr. P.L.'s medical opinion high probative value.  

There are no medical opinions of record specifically addressing the potential relationship between the Veteran's knee disabilities and his service that are contrary to that of Dr. P.L. Accordingly, the Board finds service-connection for bilateral knee arthritis is granted on a direct basis. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, supra.

As above, the Board notes in passing that a January 2011 VA examiner opined against a specific causal relationship between the Veteran's knee disabilities and his service-connected back disability.  As the Board is awarding service connection on a direct basis, the issue of secondary service connection need not be addressed.  

ORDER

1. The claim for entitlement to service connection for obstructive sleep apnea is reopened.

2. Entitlement to service connection for obstructive sleep apnea is granted.

3. Entitlement to service connection for right hip degenerative joint disease with trochanteric bursitis is granted.

4. Entitlement to service connection for bilateral knee osteoarthritis is granted.




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


